DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/29/2021 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims claims 1-5, 8-12, and 15-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,404,345, over claims 1-29 of U.S. Patent No. 9,008,585 and over claims 1-21 of U.S. Patent No. 9,838,102. Although the claims at issue are not identical, they are not the claims of the current application are broader than the claims of the U.S. Patent No. 10,404,345, the US Pat. 9,008,585 and the US Pat. 9,838,102. Anyone of ordinary skill in the art can rearrange the claims of the US patents above to arrive at the claims of the current application. Claims in the patent and current application contain the same subject matter and perform the same function. (below is the comparison of some claims of the current application with the US patents).
Current Application
US Pat. No. 10,404,345
1.   A method for operating a user equipment (UE), the method comprising: receiving, by the UE, one or more signaling indications from a network, the one or more signaling indications configuring a set of non-zero power (NZP) channel state information reference signal (CSI-RS) resources for channel or interference measurement and a set of CSI interference measurement (CSI-IM) resources for interference measurement; and transmitting, by the UE, one or more channel state information (CSI) reports to the network, the one or more CSI reports based on a channel measurement for at 




US Patent No. 9,008,585
1.   A method for operating a user equipment (UE), the method comprising: receiving, by the UE, one or more signaling indications from a network, the one or more signaling indications configuring a set of non-zero power (NZP) channel state information reference signal (CSI-RS) resources for channel or interference measurement and a set of CSI interference measurement (CSI-IM) resources for interference measurement; and transmitting, by the UE, one or more channel state information (CSI) reports to the network, the one or more CSI reports 



US Pat. No. 9,838,102
1.    (Currently Amended) A method for operating a user equipment (UE), the method comprising: receiving, by the UE, one or more signaling indications from a network, the one or more signaling indications configuring a set of non-zero power (NZP) channel state information reference signal (CSI-RS) resources for channel or interference measurement and a set of CSI interference measurement (CSI-IM) 





“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of . 

Response to Arguments
Applicant’s arguments, see remarks, filed 01/29/2021, with respect to claims 1-5, 8-12, and 15-28 have been fully considered and are persuasive.  The 102 rejection of claims 1-5, 8-12, and 15-28 has been withdrawn. The double patenting rejection is maintained because the claimed invention of the current application is common to patents recited above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEAN A GELIN/Primary Examiner, Art Unit 2643